                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
STEPHEN BLACKSTONE,                         :    Civil No. 1:17-CV-00602
                                            :
                    Petitioner,             :    (Judge Rambo)
                                            :
              v.                            :    (Chief Magistrate Judge Schwab)
                                            :
                                            :
ROBERT GILMORE,                             :
                                            :
                    Respondent.             :

                                        ORDER

THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:

           Pending before the court is a report and recommendation of the

magistrate judge in which she recommends that Petitioner Stephen Blackstone’s

petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 be denied.

(Doc. 28.) The petitioner has filed objections to the report and recommendation.

(Doc. 29.) For the reasons that follow, the report and recommendation will be

adopted.

           When objections are timely filed to the report and recommendation of a

magistrate judge, the district court must review de novo those portions of the report

to which objections are made. 28 U.S.C. § 636(b)(1); Sample v. Diecks, 885 F.2d

1099, 1106 n.3 (3d Cir. 1989). In conducting a de novo review, the court may

accept, reject, or modify, in whole or in part, the factual findings or legal

conclusions of the magistrate judge. 28 U.S.C. § 636(b)(1); Owens v. Beard, 829
F. Supp. 736, 738 (M.D. Pa. 1993); Middle District L.R. 72.3. Although the

standard is de novo, the extent of review is committed to the sound discretion of

the district judge, and the court may rely on the recommendations of the magistrate

judge to the extent it deems proper. Rieder v. Apfel, 115 F. Supp. 2d 496, 499

(M.D. Pa. 2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).

Uncontested portions of the report may be reviewed at a standard determined by

the district court. See Thomas v. Arn, 474 U.S. 140, 154 (1985); Goney v. Clark,

749 F.2d 5, 7 (3d Cir. 1984). At the very least, the court should review

uncontested portions for clear error or manifest injustice. See, e.g., Cruz v. Chater,

990 F. Supp. 375, 376-77 (M.D. Pa. 1998). Therefore, the court reviews the

portions of the report and recommendation to which the petitioner objects

specifically de novo. The remainder of the report and recommendation, and any

portion the petitioner objects to generally, is reviewed for clear error.

          In his habeas petition, Petitioner contends that his counsel at his

resentencing hearing provided ineffective assistance. He also claims that he was

denied due process in connection with his resentencing. Petitioner objects to the

magistrate judge’s report, arguing that the judge committed a manifest error of law

by asserting that the state court’s denial of Petitioner’s ineffectiveness claim was

not an unreasonable application of Strickland v. Washington, 466 U.S. 668 (1984).

He also argues that the magistrate judge committed a manifest error of law by


                                           2	
failing to address Petitioner’s due process claim. To the contrary, the court has

thoroughly reviewed the report of the magistrate judge and finds that each of these

claims raised by Petitioner in his habeas petition was properly considered.

Moreover, the court agrees with the sound reasoning which led the magistrate

judge to her conclusions that (1) the state court’s decision on Petitioner’s

ineffective assistance of counsel claim was not an unreasonable application of

clearly established federal law, i.e., Strickland, and (2) the Pennsylvania Superior

Court’s decision that the resentencing court did not rely on any material

inaccuracies and that Petitioner “fail[ed] to provide any support for his bald

assertion that he was unrepresented by counsel during his prior juvenile

adjudications” was not unreasonable, (Doc. 28 at 41).1 As a result, Petitioner’s


1
 More specifically, in his objections to the report and recommendation, Petitioner argues that the
magistrate judge erred in denying his claim that trial counsel was ineffective for failing to assert
during resentencing that Petitioner did not have counsel during his juvenile proceedings. (Doc.
29 at 4.) In support, he relies on Burgett v. State of Texas, 389 U.S. 109 (1967), which he
contends stands for the proposition that “when certified records of a . . . conviction [do] not show
that the defendant was represented by counsel or that he waived counsel, the records raised a
presumption that the defendant was denied counsel” and that “the records could not be used to
enhance the defendant’s sentence in a subsequent prosecution.” (Doc. 29 at 4) (citing Burgett).
He also contends that Burgett “expressly held that presuming waiver of counsel from a silent
record is impermissible.” (Id.) (citing Burgett). Relying on these propositions, Petitioner argues
that the state court should not have enhanced his sentence based on his juvenile proceedings
because it did not review the certified record related to his case which would have shown that he
was not represented by counsel during those proceedings. The magistrate judge denied
Petitioner’s claim, finding that the state court’s determination that Petitioner “fail[ed] to provide
any support for his bald assertion that he was unrepresented by counsel during his prior juvenile
adjudications, or that Attorney Shreve was aware of [Petitioner]’s purported lack of
representation,” (Doc. 28 at 35) (quoting Commonwealth v. Blackstone, No. 1327 MDA 2015,
2016 WL 6876330, at *10 (Pa. Super. Ct. Nov. 22, 2016)), was not unreasonable. The
magistrate judge also noted, “while [Petitioner] has presented in this habeas case his own
declaration (dated September 5, 2017) and a declaration from his mother (dated September 10,
                                                 3	
objections to the report and recommendation will be denied. The court will adopt

the magistrate judge’s report and recommendation, in full, and the petition for writ

of habeas corpus will be denied.

           AND NOW, after consideration of the report and recommendation (Doc.

28) as well as the applicable law, IT IS HEREBY ORDERED THAT:

           1) The report and recommendation (Doc. 28) is ADOPTED.

           2) The petition for writ of habeas corpus (Doc. 1) is DENIED.

           3) The court declines to issue a certificate of appealability for the reasons

               set forth in the report adopted by this order.

           4) The Clerk of Court shall CLOSE this case.



                                                           s/Sylvia H. Rambo
                                                           SYLVIA H. RAMBO
                                                           United States District Judge

Dated: January 9, 2019




2017), see Doc. 19-1 at 2-7 and Doc. 27-1 at 36-40, both of which suggest that he did not have
counsel during at least some of the juvenile proceedings, there is no indication in the record that
he presented any similar declarations to the state court. And “review under § 2254(d)(1) is
limited to the record that was before the state court that adjudicated the claim on the merits.”
Cullen [v. Pinholster], 563 U.S. 170, 181 (2011). (Doc. 28 at 35-36.) Upon careful review, the
court agrees with the sound reasoning upon which the magistrate judge bases her
recommendation.
                                                 4	
